

Exhibit 10.d.85
 
SUPPLEMENTAL RETIREMENT PLAN
 
This is an Agreement, entered into as of the date set forth on the Summary
Schedule (the “Effective Date”), which is attached hereto and made a part
hereof, and as amended from time to time thereafter, by and between GREEN
MOUNTAIN POWER CORPORATION (hereinafter the “Company”) and the Executive named
on the Summary Schedule (hereinafter the “Executive”).
 
WHEREAS, the Executive has provided valuable services to the Company and the
Company desires to retain the Executive’s valuable services and to aid in
providing retirement and death benefits to the Executive and his beneficiaries;
 
WHEREAS, the Executive is a highly compensated managerial employee;
 
WHEREAS, the retirement and death benefits provided herein constitute an
important and integral portion of the Executive’s financial and retirement
planning; and
 
NOW THEREFORE, the Company and the Executive in consideration of the terms and
conditions set forth herein hereby mutually covenant and agree as follows:
 
    1. Age 65 Benefit. The Company will pay the Executive a benefit under this
Paragraph if the Executive remains in the continuous employ of the Company from
the Effective Date until the date the Executive attains age 65 and a Change in
Control (as defined in Paragraph 3) has not occurred. The benefit payable under
this Paragraph shall equal the Executive’s Accrued Benefit (determined in
accordance with the Summary Schedule as of the Executive’s sixty-fifth birthday
and payable as provided in this Paragraph). If the value of such Accrued Benefit
is $1,000,000 or less, the benefit payable under this Paragraph shall be paid to
the Executive in a single cash payment within thirty days after the Executive’s
sixty-fifth birthday. If the value of such Accrued Benefit exceeds $1,000,000,
the benefit payable under this Paragraph shall be paid as follows: (x) a single
cash payment of $1,000,000 will be paid to the Executive within thirty days
after the Executive’s sixty-fifth birthday and (y) the balance of the amount
payable under this Paragraph, with interest determined in accordance with the
Summary Schedule, shall be paid in equal or nearly equal monthly installments
for five years beginning on the first day of the month coincident with or next
following the Executive’s sixty-sixth birthday. If the Executive dies after
attaining age 65 while in the continuous employ of the Company after the
Effective Date, but before receiving all of the benefits payable under this
Paragraph, the balance of such benefits shall be paid by the Company, on the
schedule and in the form described above, to the beneficiaries named in the
Summary Schedule.
 
    2. Termination Before Age 65. The Company will pay the Executive a benefit
under this Paragraph if the Executive’s employment with the Company and its
affiliates terminates (i) before the Executive attains age 65, (ii) before a
Change in Control (as defined in Paragraph 3), (iii) for a reason other than
cause (gross misconduct) and (iv) after the Executive has completed at least
five Years of Service (as defined in the Summary Schedule). The benefit payable
under this Paragraph shall equal the Executive’s Accrued Benefit (determined in
accordance with the Summary Schedule as of the Executive’s termination and
payable as provided in this Paragraph), but subject to an actuarial equivalence
reduction using a five percent (5%) interest rate (with no mortality assumption)
for each full year that the Executive’s termination date precedes the
Executive’s sixty-fifth birthday unless the Executive has attained age 59 and
completed 10 Years of Service as of the Executive’s termination date. If the
value of such Accrued Benefit (after any reduction required by the preceding
sentence) is $1,000,000 or less, the benefit payable under this Paragraph shall
be paid to the Executive in a single cash payment on the first day of the month
coincident with or next following the date that is six months after the
Executive’s termination of employment. If the value of such Accrued Benefit
(after any reduction required by the second preceding sentence) exceeds
$1,000,000, the benefit payable under this Paragraph shall be paid as follows:
(x) a single cash payment of $1,000,000 will be paid to the Executive on the
first day of the month coincident with or next following the date that is six
months after the Executive’s termination of employment and (y) the balance of
the amount payable under this Paragraph, with interest determined in accordance
with the Summary Schedule, shall be paid in equal or nearly equal monthly
installments for five years beginning on the first day of the month coincident
with or next following the anniversary of the Executive’s termination of
employment. If the Executive dies after the commencement of benefit payments
under this Paragraph but before receiving all of the benefits payable under this
Paragraph, the balance of such benefits shall be paid by the Company, on the
schedule and in the form described above, to the beneficiaries named in the
Summary Schedule. If the Executive dies before the commencement of benefits
under this Paragraph, before a termination of employment for cause (gross
misconduct), before the Executive has attained age 65 and before a Change in
Control but after completing at least five Years of Service (as defined in the
Summary Schedule), then the benefits described in this Paragraph, computed as of
the Executive’s death, shall be paid by the Company, on the schedule and in the
form described above, to the beneficiaries named in the Summary Schedule.
3.  Change in Control Benefit. The Company will pay the Executive a benefit
under this Paragraph if the Executive remains in the continuous employ of the
Company from the Effective Date until a Change in Control. The benefit payable
under this Paragraph shall be paid in a single cash payment, as soon as
practicable following the earlier of the first day of the month coincident with
or next following the date that is six months after the Executive’s termination
of employment or the Executive’s attainment of age 65. The benefit payable under
this Paragraph shall be the value of the Executive’s Accrued Benefit (determined
in accordance with the Summary Schedule as of the Executive’s termination date
or sixty-fifth birthday, as applicable, but assuming that Executive had
completed an additional two Years of Service). For purposes of this Agreement,
the term “Change in Control” has the same definition as set forth in the Change
of Control Agreement, dated December 19, 2005, between the Company and the
Executive. If the Executive dies after becoming entitled to a benefit under this
Paragraph but before such benefit is paid, the Company will pay the benefit
under this Paragraph to the Executive’s beneficiaries named in the Summary
Schedule. The timely payment of such lump sum benefit to the Executive (or the
Executive’s beneficiaries named in the Summary Schedule, as applicable) shall be
treated as compliance with the provisions of Paragraph 10 hereof.
4.  Death Benefit. If the Executive dies before the commencement of benefits to
the Executive pursuant to Paragraphs 1, 2 or 3 above, then the Company shall pay
to the Executive’s beneficiaries an additional benefit of One Hundred Thousand
Dollars ($100,000.00) which will be paid in a single cash payment within thirty
days after the Executive’s death.
5.  Disability; Leave of Absence. If the Executive shall become disabled within
the meaning of the long-term disability plan of the Company and prior to
retirement, the Executive shall be considered to be continuing in employment as
an executive for as long as such disability exists, but not after age
sixty-five. The Company may grant the Executive one or more leaves of absence
during which time the Executive shall be considered to be in the employ of the
Company for purposes of this Agreement.
6.  Executives of Subsidiaries. For purposes of this Agreement, employment by
the Company shall include employment by a wholly-owned subsidiary of the
Company. The transfer of an Executive from the Company to any wholly-owned
subsidiary of the Company, or from any wholly-owned subsidiary to the Company,
or from one wholly-owned subsidiary to another shall not constitute a
termination of such Executive’s employment by the Company under this Agreement.
7.  Employment and Other Rights. This Agreement creates no rights whatsoever in
the Executive to continue in the employ of the Company for any length of time,
nor does it create any rights in the Executive or obligations on the part of the
Company except as set forth herein.
8.  Anti-Alienability Clause. Neither the Executive nor any beneficiary shall
transfer, assign, pledge, mortgage or encumber any of the benefits and payments
hereunder. The benefits shall not be subject to seizure, lien, judgment,
alimony, levy, garnishment, or attachment. In the event that the Executive or
any beneficiary shall attempt any of the acts described in this Paragraph, then
the payment of installment payments or benefits by the Company shall immediately
terminate.
9.  No Effect on Other Plans. Nothing contained herein shall affect any right or
privilege of the Executive with regard to other employee plans the Company has,
or may have in the future.
10.  Reorganization of the Company. In addition to those rights granted
Executive under the Change of Control Agreement referenced in Paragraph 3, the
Company agrees that it will not merge or consolidate with any other company,
business, corporation, partnership, or organization, and that it will not permit
any of its activities to be taken over unless and until the succeeding or
continuing corporation expressly assumes all rights, duties, privileges and
obligations herein set forth. In the event the Company fails to comply with
this, provision, the Executive or Executive’s beneficiary, as the case may be,
shall be entitled to benefits equal to the Executive’s Accrued Benefit
(determined in accordance with the Summary Schedule as if the Executive had
earned twenty Years of Service). If benefits are payable under the
above-identified Change of Control Agreement, then the Executive shall be deemed
to have satisfied all requirements for the full vesting of benefits under this
Agreement on the day prior to termination of employment with the Company.
11.  Unsecured Provisions. The rights of the Executive under this Agreement, and
of any beneficiary shall be solely those of an unsecured creditor of the
Company. Any asset acquired by the Company in connection with any obligation
herein shall not be deemed to be held in trust for the Executive or beneficiary.
All such assets remain general, un-pledged assets of the Company.
12.  Communications. Any notice or communication shall be made in writing and
addressed as the case may be to the principal offices of the Company and the
principal residence of the Executive. Each party shall notify the other of a
change of address of the principal office and principal residence.
13.  Facility of Payment. If any installment or payment is required to be made
by the Company under this Agreement to any person under a legal disability at
the time, then the Company may, in its sole discretion, make the payment in any
of the following ways:
A.Directly to the person.
 
B.To the legal representative of the person.
 
C.To some near relative of the person, said payment to be used for the latter’s
benefit.
 
D.Directly for the payment of expenses relating to the health, maintenance,
support and education of the person.
 
Any such payment by the Company shall be a discharge of the obligation to make
said payment. The Company shall not be liable for making the payment to any of
the parties enumerated above.
 
Arbitration. In the event of any dispute arising between the parties to this
Agreement, the parties agree that such controversy shall be settled exclusively
by arbitration in Burlington, Vermont, in accordance with the rules of the
American Arbitration Association. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. In the event that the Executive prevails
and is awarded benefits or money damages by the arbitrator, such benefits or
damages shall be equal to one hundred twenty-five (125%) of the benefits or
damages otherwise due under this Agreement; however, if the arbitrator finds
that the Company acted in good faith, such benefits or damages shall only be
equal to one hundred percent (100%) of the amount due under this Plan.
Attorney’s Fees. The Company shall pay the Executive or his beneficiaries all
costs and expenses, including reasonable attorney’s fees and arbitration costs,
incurred by them in reasonably exercising any of their rights hereunder, or in
enforcing any terms, conditions, or provisions hereof.
State Law. This Agreement shall be construed under the laws applicable to
agreements made entirely within the State of Vermont.
Revocability. This Agreement may be revoked or amended in whole or part only by
writing signed by both parties hereto (except as set forth in Paragraph 18
below).
Amendment. Notwithstanding any other provision of this Agreement, in the event
of a substantial change in the federal income tax laws affecting the economic
viability of this Plan, the Board of Directors may amend the Plan by freezing
the Executive’s salary level for purposes of this Plan at the level as of date
of the amendment, provided, however, that this right to amend shall terminate
upon a Change in Control.
Whole Agreement. This writing contains the whole Agreement, with no other
understandings or provisions other than what is contained herein.
 

 

--------------------------------------------------------------------------------


SUPPLEMENTAL RETIREMENT PLAN
 
SUMMARY SCHEDULE
 
1. Name of Executive:  Robert E. Rogan       
 
2. Address:       40 College Street, Apt. 515, Burlington VT 05401   
 
3. Date of Agreement: December 19, 2005       
 
4.
Accrued Benefit: As of any date the Executive’s Accrued Benefit is equal to the
amount determined by multiplying (i) 10 times (ii) 33% of the Executive’s Salary
from the Company for the twelve months immediately before the termination date
times (iii) a fraction. The numerator of the fraction is the Executive’s Years
of Service (not to exceed twenty) and the denominator of the fraction is twenty.

 
5.
Year of Service: A year of service recognized for vesting purposes under the
Company’s tax-qualified pension plan.

 
6. Beneficiaries:  James Rogan         
 
7.
Interest: Unpaid balance subject to installment payments will be credited with
interest each month equal to one-twelfth of the average annual yield on Public
Utility Bonds as reported by Moody’s Investors Service and published in the
issue of “Moody’s Public Utility” that is published closest to the 15th day of
the applicable month. The average annual yield shall reflect the Company’s debt
rating on the date the Executive’s employment with the Company and its
affiliates terminates.

 
Executed this 19th day of December, 2005.
 
WITNESS:
 
/s/Donald J. Rendall, Jr.   /s/Robert E. Rogan    
(as to both)     Executive
 
/s/Penny J. Collins    GREEN MOUNTAIN POWER CORPORATION
(as to both)


                        By: /s/Christopher L. Dutton   
                                 Duly Authorized Agent


 

--------------------------------------------------------------------------------



ACKNOWLEDGMENT OF ARBITRATION
 
The parties hereto understand that this Agreement contains an Agreement to
arbitrate. After signing this document, the parties understand that they will
not be able to bring a lawsuit concerning any dispute that may arise which is
covered by the arbitration agreement, unless it involves a question of
constitutional or civil rights. Instead, the parties agree to submit any such
dispute to an impartial arbitrator.
 
EXECUTED this 19th day of December, 2005.
 
IN THE PRESENCE OF:




/s/Donald J. Rendall, Jr.   /s/Robert E. Rogan    
(as to both)     Executive
 
/s/Penny J. Collins              GREEN MOUNTAIN POWER CORPORATION
(as to both)


                     By: /s/Christopher L. Dutton   
                                                      Duly Authorized Agent
 

 
Form Approved: /s/Donald J. Rendall, Jr. 
General Counsel



